FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JAVIER DELGADO-TORRES,                           No. 06-70546

               Petitioner,                        Agency No. A092-208-782

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Javier Delgado-Torres, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
immigration judge’s decision denying his application for a waiver of

inadmissibility. We dismiss the petition for review.

       We lack jurisdiction to review the agency’s discretionary decision to deny

Delgado-Torres a waiver of inadmissibility under § 212(h) of the Immigration and

Naturalization Act. See Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir. 2007)

(holding that 8 U.S.C. § 1252(a)(2)(B)(i) precludes the court from reviewing the

agency’s decision under § 212(h)).

       Delgado-Torres’ contention that the agency deprived him of due process by

misapplying the law to the facts of his case is not supported by the record and does

not state a colorable due process claim. See Bazua-Cota v. Gonzales, 466 F.3d
747, 749 (9th Cir. 2006) (per curiam).

       PETITION FOR REVIEW DISMISSED.




LA/Research                               2                                   06-70546